Citation Nr: 0723701	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-16 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
compensable rating for prostatitis.  In February 2007, the 
veteran testified before the Board at a hearing that was held 
at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In February 2007 testimony, the veteran reported that he had 
received treatment for prostatitis at the VA Medical Center 
(VAMC) in Memphis, Tennessee, as recently as January 2007.  
The most recent treatment records of record are dated in 
March 2005.  Because VA is on notice that there are pertinent 
outstanding, VA must associate them with the claims folder.  
38 C.F.R. § 3.159(c)(2).  The Board thus has no discretion 
and must remand this case.

Additionally, the veteran alleges that his service-connected 
prostatitis is more severely disabling than when he was last 
formally examined by VA in March 2004.  Specifically, the 
veteran contends that his disability is now manifested by 
frequent urinary incontinence, qualifying him for a higher 
rating.  Since that time, he has also had surgery for a 
prostate condition.  VA's duty to assist includes the conduct 
of a thorough and comprehensive medical examination, and when 
available evidence is not adequate, requires that he be 
afforded a new examination.  Here, in light of the veteran's 
report of a worsening of his condition and his testimony that 
he has had prostate problems since service that may include 
disability in addition to prostatitis, a new examination is 
in order.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records, dated 
since March 2005, from the Memphis, 
Tennessee, VAMC.  All efforts to obtain 
VA records should be fully documented, 
and the VA facilities must provide a 
negative response if records are not 
available.

2.  Schedule the veteran for an 
appropriate VA examination to be 
conducted, if possible, at the Memphis, 
Tennessee, VAMC to identify all 
prostate pathology related to service 
and the nature, extent and severity of 
his service-connected prostatitis.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner's 
report should set forth all pertinent 
current complaints, findings and 
diagnoses, and indicate whether it is 
at least as likely as not that any 
prostate disorder found to be present 
is related to or had its onset during 
service.  The report must address 
whether the veteran's prostatitis 
either requires the use of absorbent 
materials or is manifested by urinary 
tract infections.  The examiner should 
also state whether any urinary 
incontinence, regardless of whether it 
requires the use of absorbent 
materials, or any urinary tract 
infections, is related to the veteran's 
service-connected prostatitis.  If any 
of the veteran's symptoms are 
attributable to his 
nonservice-connected benign prostatic 
hypertrophy, the examiner should opine 
as to whether it is as likely as not 
that the veteran's benign prostatic 
hypertrophy may be attributed to 
service or to his service-connected 
prostatitis.  In offering these 
impressions, the examiner should 
acknowledge the veteran's report of a 
continuity of symptomatology since the 
1970s.  The rationale for all opinions 
must be provided.
	
3.  Then, readjudicate the veteran's 
claim.  In doing so, the RO must 
consider whether service connection is 
warranted for any other prostate 
disorder.  If any decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  The 
case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

